<2), CT Corporation

TO: Christine Leick
I.C. System, Inc.
444 Highway 96 E

Saint Paul, MN 55127-2557

Service of Process
Transmittal
08/04/2021

CT Log Number 540024992

RE: Process Served in North Carolina

FOR: 1.C. System, Inc. (Domestic State: MN)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

REMARKS:

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

Regina Boston, Consumer vs. |.C. System, Inc, Dft.
Name discrepancy noted.

None Specified
Case # 21CVM8666

CT Corporation System, Raleigh, NC

By Certified Mail on 08/04/2021 postmarked on 08/02/2021
North Carolina

None Specified

None Specified

Due to the illegible condition of the enclosed documents, CTs transmittal may be
incomplete.

SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780133115022
Email Notification, Christine Leick cleick@icsystem.com

Email Notification, Michelle Dove mdove@icsystem.com

Email Notification, Legal Department legal@icsystem.com

CT Corporation System

160 Mine Lake CT

Suite 200
Raleigh, NC 27615

866-539-8692
CorporationTeam@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1 / SH

Case 3:21-cv-00464-FDW-DSC Document 1-1 Filed 09/03/21 Page 1of1
